DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

I.	The method disclosed on pages 34-37 in the Specification, claims 9-14.
II.	The method and system disclosed on pages 4-7 in the Specification, claims 21-34.


The species are independent or distinct because Species are mutually exclusive, that they recite limitations disclosed only for the corresponding species.  In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, No generic claim. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
 The recited limitations disclosed only for the corresponding species and different field search is required are as following: 


Specie I, A method for implementing policy-based printing, the method comprising: receiving a plurality of requests at a private server corresponding to a print job for processing a document stored at the private server; determining a type for each request, wherein the type correlates to a parameter in a policy applicable to the print job; compiling data from a ledger based on the type of request; determining whether to allow each request based on the compiled data and the parameters in the policy; and generating a response for the plurality of requests require a search classified in CPC G06F 2221/2141.    

Specie II, A method for implementing a policy-based printing system, the method comprising: receiving a request at the public server in a public domain, wherein the public server processes the request to generate a plurality of individual requests; receiving an individual request of the plurality of individual requests at a private server from the public server, wherein the individual request relates to an action to be taken at a printing device also within the public domain; compiling data from a ledger at the private server regarding the action corresponding to the individual request; analyzing a policy for a user at the private server using the compiled data, wherein the policy includes a parameter related to the action; determining whether the action of the individual request is allowed at the printing device according to the policy; and generating a response based upon the determination to allow or deny the action of the individual request require a search classified in CPC G06F 21/608.      

Furthermore, the search query for looking for the two different species will be different, e.g., Specie I would search A method for implementing policy-based printing, the method comprising: receiving a plurality of requests at a private server corresponding to a print job for processing a document stored at the private server; determining a type for each request, wherein the type correlates to a parameter in a policy applicable to the print job; compiling data from a ledger based on the type of request; determining whether to allow each request based on the compiled data and the parameters in the policy; and generating a response for the plurality of requests, and Specie II would be searching mainly method for a plurality of individual requests at a private server corresponding to the individual requests and determining whether the action of the individual request is allowed at the printing device according to the policy; and generating a response based upon the determination to allow or deny the action of the individual request.    

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675